—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered December 8, 1995, convicting him of robbery in the first degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
*480Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the “point-out” identification at issue was a witness-initiated procedure (see, People v Flores, 232 AD2d 654; People v Burgos, 219 AD2d 504; cf, People v Dixon, 85 NY2d 218). Thus, the People are not required to provide notice pursuant to CPL 710.30 that they intend to present evidence of the identification at trial (see, People v Burgos, supra).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.